Citation Nr: 0527607	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  97-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim for a rating higher 
than 20 percent for his left shoulder disorder.  His claims 
file subsequently was transferred to the RO in Winston-Salem, 
North Carolina, and that office forwarded his appeal to the 
Board.  

Clarification of issue on appeal

In a June 1973 rating decision, service connection was 
granted for chronic strain of the left scapular and shoulder 
area and a noncompensable (i.e., 0 percent) initial 
evaluation was assigned.  The veteran did not appeal that 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In a more recent May 1994 decision, the RO increased the 
rating for the veteran's left shoulder disorder to 20 
percent.  In written correspondence dated that month, he was 
notified of the decision and apprised of his appellate and 
procedural rights; however, he again did not file an appeal.  
That is, he did not disagree with the disability rating 
assigned or the effective date of the award.  As such, that 
determination is final.  38 U.S.C.A. § 7105 (West 2002).

In May 1996, the veteran was afforded a routine future VA 
examination to assess the status of his service-connected 
left shoulder disorder.  The report of the examination was 
received by the Buffalo RO on June 21, 1996, and accepted as 
a claim for an increased rating.  In the July 1996 rating 
decision at issue, the Buffalo RO denied a rating higher than 
20 percent for the left shoulder disorder, and the veteran 
appealed the decision.  See 38 C.F.R. § 20.200 (2004).

The veteran underwent left shoulder surgery on October 10, 
1996.  

During a June 1998 hearing at the Board, the veteran 
contended that his increased rating claim had been ongoing 
for many years, arising from the May 1994 rating action.  
Based on an interpretation of his appeal, the Board, in a 
March 1999 remand, phrased the issues as entitlement to a 
rating in excess of 20 percent for disability of the left 
shoulder prior to October 10, 1996, the date of the surgery, 
and entitlement to a rating in excess of 20 percent for 
disability of the left shoulder after October 10, 1996.  An 
April 2004 Board remand rephrased the issue as entitlement to 
a rating higher than 20 percent for a left shoulder disorder, 
both prior to and since October 10, 1996, the date of the 
surgery.  

After further review, the Board now feels the issue is most 
correctly phrased as stated on the title page.  In this 
regard, the Board notes that as mentioned above an increased 
rating claim was received on June 21, 1996.  Hence, the 
rating period for consideration in this appeal begins one 
year prior thereto, June 21, 1995.  See 38 C.F.R. § 
3.400(o)(2) (2004).  Therefore, medical evidence involving 
the veteran's October 1996 surgery will be considered by the 
Board in reaching its decision.  In essence, there is no need 
to differentiate the periods before and after the surgery; 
all the evidence will be considered with the present level of 
disability of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

As mentioned, the veteran has not expressed continuing 
disagreement with the initial rating assigned.  Hence, 
"staged ratings" are inapplicable to this case.  
See Fenderson, 12 Vet. App. at 125-26.  

The Board regrets any confusion this has caused the veteran, 
but notes that he has not been prejudiced based on the 
favorable decision reached in his case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Other matter

In March 2004, the veteran was advised that the Veterans Law 
Judge who had presided over the June 1998 central office 
hearing was no longer employed by the Board.  So the veteran 
was notified that he could have a hearing before another 
judge, if he wanted, who would ultimately decide his appeal.  
See 38 U.S.C.A. § 7107(c) (West 2002).  Later in March 2004, 
in response, he indicated that he did not want another 
hearing.  

Issue not on appeal

In a statement (VA Form 21-4138) dated in May 2004, regarding 
his service-connected left shoulder disorder, the veteran 
stated "I haven't worked in several years, and am not sure 
of my future.  I was a flooring installer and haven't been 
able to go back to my livelihood."  

This statement from the veteran is tantamount to an informal 
claim for a total disability rating on the basis of 
individual unemployability due to his 
service-connected disabilities (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised]; see also VAOPGCPREC 12-2001 
(July 6, 2001) [further expansion on the concept of when an 
informal claim for TDIU has been submitted].  The issue of 
the veteran's possible entitlement to a TDIU has not been 
initially adjudicated at the RO level, however, much less 
denied and timely appealed to the Board.  So this additional 
issue is not presently on appeal.  It is therefore referred 
to the RO for appropriate development and consideration.




FINDING OF FACT

The service-connected left shoulder disorder is manifested by 
symptomatology (including limitation of motion, pain on 
motion, weakness and fatigability), which, together, causes 
limitation of motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The schedular criteria are met for a higher 30 percent rating 
for the left shoulder disorder.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5201 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance if there is no reasonable possibility that 
it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.

In this case, the veteran was provided notice of the VCAA in 
April 2004, so after the initial adjudication of his claim in 
July 1996.  But bear in mind that initial adjudication 
occurred several years before the VCAA even existed.  And in 
Pelegrini II, the Court clarified that VA does not have to go 
back and start the whole adjudicatory process anew, as if 
that decision never occurred.  Rather, VA need only ensure 
the veteran receives or since has received VCAA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

As for the case at hand, the Board does not believe the 
veteran has been prejudiced by such failure in the timing of 
his VCAA notice.  His claim was readjudicated by the Winston-
Salem RO in the May 2005 SSOC, following issuance of the 
April 2004 VCAA notice letter.  That May 2005 SSOC considered 
his claim based on the additional evidence that had been 
submitted or otherwise obtained since the initial July 1996 
decision in question, the SOC, and the prior SSOCs.  The 
veteran was provided ample opportunity to respond to his VCAA 
letter.  Neither he nor his representative has contended that 
he was in any way prejudiced by the timing of his VCAA 
notice.

The Court in Pelegrini II also held that VCAA notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  Id.  Upon review, the Board finds that the 
April 2004 VCAA letter satisfied all four elements.  

In developing his claim, the RO obtained VA examinations in 
February 2000 and May 2004 to assess the severity of the 
veteran's service-connected left shoulder disorder.  He has 
not indicated he has any additional information or evidence 
to submit, or which needs to be obtained.  He testified at a 
hearing in support of his claim in June 1998.  38 C.F.R. 
§ 20.700.

In sum, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, which is the situation here, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
concerning this is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

General considerations for rating musculoskeletal 
disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific rating criteria

The evidence of record reflects that the veteran is right-
handed.  Therefore, his left shoulder is considered his minor 
or non dominant extremity.  See 38 C.F.R. § 4.69 (2004).

The veteran's left shoulder disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004) [limitation of motion of the arm].

Diagnostic Code 5201 evaluates limitation of motion of the 
arm; assigning a 20 percent evaluation for the minor arm for 
both limited motion to shoulder level and midway between side 
and shoulder level range of motion.  Where motion is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is to 180 degrees of 
forward elevation (flexion); also to 180 degrees of 
abduction; to 90 degrees of internal rotation; and to 90 
degrees of external rotation.  38 C.F.R. § 4.71, Plate I.

Analysis

The evidence does not show there is limitation of motion of 
the left arm to a point 25 degrees or less from the side.  
The report of the February 2000 VA examination shows the 
veteran had 90 degrees abduction and 90 degrees forward 
flexion in his left shoulder, while the more recent May 2004 
VA examination shows 65 degrees abduction and 95 degrees 
forward flexion.  In either case, this medical evidence shows 
his left arm motion exceeds the 
25-degrees limit from his side for a higher 30 percent rating 
under Diagnostic Code 5201.

DeLuca considerations

There are additional DeLuca factors, however, which also 
require consideration - including insofar as the extent they 
may affect the veteran's range of motion in his left shoulder 
above and beyond that objectively shown during his VA 
examinations.  This involves considering, additionally, 
whether a higher rating is warranted for his left shoulder 
disorder based on functional loss due to pain, weakness, 
premature fatigability, and incoordination - including when 
his symptoms are most prevalent ("flare-ups"), such as 
during repetitive motion or prolonged use of this extremity.  
See 38 C.F.R. § 4.40, 4.45, and 4.59.  For reasons discussed 
below, the Board finds there is adequate support for an 
additional 10 percent based on functional impairment stemming 
from these other symptoms.

During the May 2004 VA examination, range of motion of the 
left shoulder was to 95 degrees on forward flexion; external 
and internal rotations were to 80 degrees, and abduction was 
to 65 degrees.  While the loss of range of motion findings, 
alone, do not support a higher rating, the Board finds that 
other medical findings from that evaluation and the veteran's 
complaints appear to support additional loss of function that 
is not reflected in the range of motion measurements.

The May 2004 VA examiner made a point of noting that muscle 
testing of the left shoulder showed rather marked weakness.  
The veteran exhibited shoulder girdle strength of only 2/5, 
as compared to 5/5 in his unimpaired right shoulder, and he 
stated that the loss of strength was due to the pain he 
experienced in his left shoulder.  The examiner also stated 
the veteran was unable to perform repetitive repetitions of 
the left shoulder flexion due to pain in this shoulder.  The 
examiner went on to state:  "[T]he veteran's left shoulder 
joint range of motion strength is diminished by a lack of 
endurance to the extent and degree due to repetitive motion 
testing, which has been recorded on this examination."  

Given the examiner's conclusion, the Board finds that, 
although range of motion testing does not show that left arm 
motion is limited to 25 degrees from the side, the additional 
clinical findings of significant pain, weakness and 
fatigability on motion of the left arm reflect additional 
functional impairment.  So when these additional symptoms and 
resulting impairment are considered, in the aggregate, they 
suggest the veteran has limitation of motion of his left arm 
to 25 degrees from his side.  And this, in turn, warrants an 
additional 10 percent - thereby raising his overall rating 
to 30 percent.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

30 percent is the highest possible rating under Diagnostic 
Code 5201, for the minor extremity, and there is no objective 
clinical evidence suggesting the veteran satisfies the 
requirements for a rating higher than 30 percent under any 
other potentially applicable diagnostic code.  For example, 
he does not have ankylosis in his left shoulder, so 
Diagnostic Code 5200 does not apply to the facts of this 
case.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable.  His 
range of motion in this shoulder is indeed compromised, for 
the reasons stated, but not totally nonexistent.



The Board also has considered whether the veteran may be 
entitled to a higher rating under Diagnostic Codes 5202 and 
5203.  Under Diagnostic Code 5202, a higher 40 percent rating 
requires fibrous union of the humerus, and there is no such 
indication.  More over, the evidence does not show 
dislocation, malunion or nonunion of the clavicle or scapula, 
aside from the fact that the highest rating under the code 
for this, Diagnostic Code 5203, is 20 percent - lower than 
the veteran already has as a result of this decision granting 
30 percent.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher 30 percent rating is 
warranted for the veteran's service-connected left shoulder 
disorder.  And to this extent, his appeal is granted.


ORDER

A higher 30 percent rating is granted for the left shoulder 
disorder, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


